As filed with the Securities and Exchange Commission on April 14, 2008 Registration No.333-139586 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Post-Effective Amendment No.1 to Form SB-2 on FORMS-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ACCELERIZE NEW MEDIA, INC. (Exact name of registrant as specified in its charter) Delaware 7371 20-3858769 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 12121 Wilshire Blvd., Suite 322 Los Angeles, CA 90025 (310) 903-4001 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Copy to: Mr. Brian Ross J. Truman Bidwell, Jr. Chief Executive Officer Sullivan & Worcester LLP Accelerize New Media, Inc. 1290 Avenue of the Americas 12121 Wilshire Blvd., Suite 322 New York, NY 10104 Los Angeles, CA 90025 Tel: (212) 660-3032/Fax: (212) 660-3031 (310)903-4001 (Name, address, including zip code,and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public: From time to time after this registration statement becomes effective If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: R If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a: Large accelerated filer: o Accelerated filer: o Non-accelerated filer: o Smaller reporting company: R EXPLANATORY NOTE This Post-Effective Amendment No. 1 to Form SB-2 on Form S-1 is being filed to update the information in our Registration Statement, File No. 333-139586. This amendment relates to outstanding shares of common stock to be resold by certain of our security holders, the resale of shares of common stock underlying our 10% Series A Convertible Preferred Stock, and issueable upon conversion, the resale of shares of common stock to be received by holders of the 10% Series A Convertible Preferred Stock as dividends and to the resale of shares of common stock issuable upon the exercise of outstanding warrants. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. PROSPECTUS (Subject to Completion) Dated April 14, 2008 PROSPECTUS ACCELERIZE
